Settle, J.
The plaintiff sues on a money demand of *521$867.61, evidenced by three notes set out in the record. These notes were signed by'E. J. Pipkin, a son of the defendant, who represented himself as the agent of his father, who was a lunatic. The condition of the defendant was known to the plaintiff, .for he states in his evidence that the defendant was a lunatic in 1870, and the arrangement he made in regard to endorsing the notes, shows that he knew that the defendant was not only of unsound mind, but without a guardian.
Under these circumstances, the endorsed notes for the purpose of enabling the son, E. J. Pipkin, to raise money, as the plaintiff says, for the benefit of the estate.
The plaintiff and E. J. Pipkin volunteered to benefit the estate of the defendant by running a farm, and borrowed money at 2J per cent, per month for that purpose. The lunatic may well wish to be saved from his friends.
The plaintiff does not render necessary services, nor furnish necessary articles for the support of the defendant, but simply enables the self-constituted agent to borrow money on the credit of the defendant.
He does not see to the application of this money, a part of which appears to have been expended in setting up the self-constituted agent as a farmer. The position that a promise will be implied, to pay for necessary services 'rendered, and necessary articles furnished to a lunatic, is well established. The leading case in England on this point is Baxter v. Earl of Portsmouth, 12 E. C. L. R. 79, and in this State, Richardson v. Strong, 13 Ired. 106, but all of the cases go upon the idea that the lunatic had the actual use and benefit of such services and articles.
We were much inclined to sustain the ruling of his Honor, for the plaintiff and E. J. Pipkin were both mere volunteers, and after an inspection of the whole record sent to this Court, it may well be doubted whether the son and guardian is not himself a fit subject for guardianship; but *522as the defendant may have received some necessary support from this money, it should have been left to the jury to find how that fact was.
The plaintiff can only recover so much of his debt as he can show was actually expended for the necessary support of the defendant, and such of his family as were properly chargeable upon ’him. Upon the inquiry before the jury the defendant will also have an opportunity of establishing his counterclaim.
Per Curiam. Venire ele novo.